DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “similar conductive plates or similar conductive loops” on lines 7-8 is indefinite.  The metes and bounds of what would and would not be considered “similar” plates and “similar” loops is unclear, and applicant has not reasonably established this feature.  For example, it is unclear what objects would and would not considered a similar plate, and it is unclear what objects would and would not be considered a similar loop, in light of the disclosure.  As such, this phrase is indefinite.
As to Claim 5,
The phrase “DSENmax is nominally 0.5*W1” on lines 1-2 is indefinite.  It is unclear what the term “nominally” means in light of the disclosure, and the difference between a nominal 0.5*W1 value as opposed to a 0.5*W1 value is unclear.  For example, the term “nominally” can mean “of, relating to, or being a noun or a word or expression taking a noun construction” or “of, being, or relating to a designated or theoretical size that may vary from the actual” per https://www.merriam-webster.com/dictionary/nominally.  It is unclear if applicant intends the above term “nominally” to mean that DSENmax must a value related to 0.5*W1, DSENmax is approximately 0.5*W1, or some other meaning.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “nominally” in claim 5 is not clearly defined, while the accepted meaning is “of, being, or relating to a designated or theoretical size that may vary from the actual.” The term is indefinite because the specification does not clearly redefine the term.
As to Claim 11,
The phrase “a nominal operating gap” on lines 3-4 of Claim 11 is indefinite.  Similar to the above rejection of Claim 5, it is unclear, in light of the disclosure, what applicant means by a “nominal” operating gap.  In this instance, applicant does not recite any value for the gap, and thus it is not reasonably to state that the term “nominal” is intended to mean approximately.  It is further unclear if the term is intended to mean “relating to” because it is unclear what is relating to the gap. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “nominal” in claim 11 is not clearly defined, while the accepted meaning is “of, being, or relating to a designated or theoretical size that may vary from the actual.” The term is indefinite because the specification does not clearly redefine the term.
As to Claims 2-14,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (Cook) (US 2020/0003581 A1).
As to Claim 1,
Cook discloses An electronic position encoder usable to measure a relative position between two elements along a measuring axis direction (Figures 1 and 3), the electronic position encoder comprising: a scale (380) extending along the measuring axis direction which includes a periodic scale pattern comprising at least a first type of signal modulating elements (similar conductive plates or loops) (Paragraphs [0031], [0032])), wherein the periodic scale pattern has a spatial wavelength W1 and signal modulating elements of the first type comprising similar conductive plates or similar conductive loops that are located along the measuring axis direction corresponding to the spatial wavelength W1 (Paragraph [0032]); a detector portion (367) configured to be mounted proximate to the periodic scale pattern and to move along the measuring axis direction relative to the periodic scale pattern (Paragraph [0032]), the detector portion comprising: a field generating coil (FGC) fixed on a substrate (Paragraph [0036]), the field generating coil surrounding an interior area that is aligned with periodic scale pattern of signal modulating elements during operation (Figure 3), the field generating coil generating a changing magnetic flux in the interior area in response to a coil drive signal (Paragraph [0026]); and a set of sensing elements (SETSEN) arranged along the measuring axis direction and fixed on the substrate (Paragraph [0033]), (Figure 3), members of the set of sensing elements comprising conductive loops or conductive loop portions that define a sensing element effective area EffASEN corresponding to that portion of the sensing element that is aligned with or overlaps the interior area (Figure 3 / note each conductive loop or loop portion must have an effective area that is aligned in the claimed manner), wherein the set of sensing elements are configured to provide detector signals which respond to a local effect on the changing magnetic flux provided by adjacent signal modulating elements of the scale pattern (Paragraph [0037]); and a signal processing configuration (166) that is operably connected to the detector portion to provide the coil drive signal and that determines a relative position between the detector portion and the scale pattern based on detector signals input from the detector portion (Paragraph [0018]), wherein: the signal modulating elements of the first type include an effective region EffRSME (EffR) that is aligned with or overlaps the interior area during operation (Figure 3), (Paragraph [0042]), and the effective region has an average dimension DSME along the measuring axis direction that is at least 0.55*W1 and at most 0.8*W1 (Paragraph [0045]); and the sensing element effective area EffASEN that is aligned with or overlaps the interior area has an effective y-axis dimension EffYSEN along a y-axis direction that is perpendicular to the measuring axis direction (Figure 3 / note the portion of the sensing conductive loops that have the same Y-axis dimensional length or a portion of this length as the conductive loops or plates of the signal modulating elements (SME), and this same dimension is EffYSEN), and a maximum dimension DSENmax along the measuring axis direction (Figure 3 / note DSEN or a portion of DSEN is DSENMAX), and is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1 (Figure 3), (Claim 1), (see note below).
(Note: Cook discloses the feature of “is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1” for the following reasons:
1) Applicant only requires conductive loop “portions.”  As such, a portion of the Y-axis dimension along YSEP and/or a portion of the X-axis dimension of each sensing element conductive loop can be selected such that the above average is defined in the claimed manner.  This is especially true as DSEN is defined to be between 0.45*W1 and 0.55*W1 (Paragraph [0044]), and applicant discloses that DSENmax includes values that fall within this range.  
2) Cook discloses that the average dimension DSME of the signal modulating elements SME “may be taken as the area of the effective region EffR of a signal modulating element SME divided by the y-axis direction dimension of the effective region EffR” (Paragraph [0042]).  Cook also discloses the effective region has an average dimension DSME along the measuring axis direction that is at least 0.55*W1 and at most 0.8*W1 (Paragraph [0045]), which is the same dimensional range as applicant.  YSEP is the Y-axis dimension of the signal modulating elements, and Cook further discloses the DSEN, for the sensing elements includes values that fall within the same range applicant discloses for DSENmax.  Lastly, Cook defines and relates the signal element conductive loops to the signal modulating elements in the exact same manner as applicant.  While applicant uses different terms in the instant application or identifies other regions from the figures of these elements, the manner in which these elements are defined and related to each other in the figures of the instant application and the Cook reference are identical:

    PNG
    media_image1.png
    375
    340
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    291
    472
    media_image2.png
    Greyscale

While the Cook reference does not expressly disclose the dimensions for YSEP, it is reasonable to conclude, given the above disclosure, that Cook would also disclose the above claimed a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1 for at least some of the values in this range.  This is especially true because DSME is defined to be an area of the effective region EffR of a signal modulating element SME divided by the y-axis direction dimension of the effective region EffR  which must include the same YSEP Y-axis dimension as applicant, as DSME is defined in both the instant application and the Cook reference to have the exact same value range of at least 0.55*W1 and at most 0.8*W1.
As such, Cook reasonably discloses the above claim feature).
As to Claim 2,
Cook discloses DSENavg is at least 0.29*W1 and at most 0.31 *W1 (Figure 3 / note values for the Y and X axis dimensions can be selected to disclose this claim feature, and note that in light of the similarities between Cook and the instant application, Cook reasonably discloses this claim feature).
As to Claim 3,
Cook discloses wherein DSENmax is least 0.285*W1 and at most 0.5*W1 (Figure 3 / note values for the Y and X axis dimensions can be selected to disclose this claim feature, and note that in light of the similarities between Cook and the instant application, Cook reasonably discloses this claim feature), (Claim 3).
As to Claim 4,
Cook discloses the conductive loops or conductive loop portions that define the effective area EffASEN comprise y- direction segments that are located at the maximum dimension DSENmax apart from one another and that extend straight along the y-axis direction and have a y-axis dimension YSEG that is at least 0.14*EffYSEN ((Figure 3 / note values for the Y axis dimension can be selected to disclose this claim feature, such as when the portion of the loop is selected to be at least 14% of YSEN, and note that in light of the similarities between Cook and the instant application, Cook reasonably discloses this claim feature).
As to Claim 5,
Cook discloses wherein DSENmax is nominally 0.5*W1 (Paragraph [0044]).
As to Claim 7,
Cook discloses the average dimension DSME is at least 0.66*W1 (Paragraph [0007]).
As to Claim 8,
Cook discloses the average dimension DSME is at least 0.7*W1 (Paragraph [0007]).
As to Claim 9,
Cook discloses the signal modulating elements of the first type comprise the similar conductive plates (Claim 9).
As to Claim 10,
Cook discloses wherein the signal modulating elements of the first type comprise the similar conductive loops (Claim 10).
As to Claim 11,
Cook discloses the detector portion and the scale include approximately planar substrates and the detector portion is configured to be mounted approximately parallel to the periodic scale pattern with a nominal operating gap between their respective conductors which is at least 0.075*W1 (Claim 14).
As to Claim 12,
Cook discloses the nominal operating gap is at least 0.15*W1 (Claim 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (Cook) (US 2020/0003581 A1).
As to Claim 6,
Cook discloses the y-direction segment dimension YSEG (YSEP) spans the entire interior area along the -y-axis direction and the y-direction segments are spaced apart from one another along the measuring axis direction at the maximum dimension DSENmax (Figure 3).
Cook does not disclose wherein DSENavg=DSENmax, and DSENMax is at least 0.285*W1 and at most 0.315*W1.
However, Cook demonstrates that the values for DSEN (DSENMax) are result effective variables where Cook shows that different values for DSEN can be selected in paragraph [0008].  Cook further demonstrates that different values can be selected for DSME (Paragraph [0008]). Because DSME can be an area of the effective region EffR of a signal modulating element SME divided by the y-axis direction dimension of the effective region EffR  which must include the same YSEP Y-axis dimension used as the YSEG dimension, Cook demonstrates that YSEP, the y-axis dimensional portion of the sensing element loops can also just adjusted and thus are result effective variables.  Note that this is disclosed because Cook explains that DSME itself can vary from 0.55*W1 to 0.8*W1 (Paragraph [0007], and where DSME is based, in part, in the y-axis dimensional portion YSEP (YSEP is the same as the y-axis direction dimension of the effective region EffR).
As such, It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cook to optimize the dimensions for the sensing elements to therefore include DSENavg=DSENmax, and DSENMax is at least 0.285*W1 and at most 0.315*W1, given the above disclosure and teaching of Cook, because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)), and in order to advantageously ensure that the device has a sufficient resolution and accuracy to properly detected the desired positions and movements of the object that the scale is measuring.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (Cook) (US 2020/0003581 A1) in view of Meyer (US 7,652,469).
As to Claims 13 and 14,
Cook does not disclose W1 is at most 2 millimeters or W1 is at most 1.5 millimeters.
Meyer discloses W1 is at most 2 millimeters or W1 is at most 1.5 millimeters (Column 2 Lines 64-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cook to include W1 is at most 2 millimeters or W1 is at most 1.5 millimeters as taught by Meyer in order to advantageously ensure that the device has a sufficient resolution and accuracy to properly detected the desired positions and movements of the object that the scale is measuring.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  3, 4, 5, 7 9, 10, 14, and 15 of copending Application No. 16/021,528 (‘528) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to Claims 1 and 2,
‘528 discloses An electronic position encoder usable to measure a relative position between two elements along a measuring axis direction (Claim 1), the electronic position encoder comprising: a scale extending along the measuring axis direction which includes a periodic scale pattern comprising at least a first type of signal modulating elements (Claim 1), wherein the periodic scale pattern has a spatial wavelength W1 and signal modulating elements of the first type comprising similar conductive plates or similar conductive loops that are located along the measuring axis direction corresponding to the spatial wavelength W1 (Claim 1); a detector portion configured to be mounted proximate to the periodic scale pattern and to move along the measuring axis direction relative to the periodic scale pattern (Claim 1), the detector portion comprising: a field generating coil fixed on a substrate (Claim 1), the field generating coil surrounding an interior area that is aligned with periodic scale pattern of signal modulating elements during operation (Claim 1), the field generating coil generating a changing magnetic flux in the interior area in response to a coil drive signal (Claim 1); and a set of sensing elements arranged along the measuring axis direction and fixed on the substrate (Claim 1), members of the set of sensing elements comprising conductive loops or conductive loop portions that define a sensing element effective area EffASEN corresponding to that portion of the sensing element that is aligned with or overlaps the interior area (Claim 1 / note that a loop must include an area, and ‘528 claims that at least one dimension of the loop (DSEN) is aligned with the interior area, and thus the EffASEN area of the loop must be aligned with the interior area), wherein the set of sensing elements are configured to provide detector signals which respond to a local effect on the changing magnetic flux provided by adjacent signal modulating elements of the scale pattern (Claim 1); and a signal processing configuration that is operably connected to the detector portion to provide the coil drive signal and that determines a relative position between the detector portion and the scale pattern based on detector signals input from the detector portion (Claim 1), wherein: the signal modulating elements of the first type include an effective region EffRSME that is aligned with or overlaps the interior area during operation (Claim 1 / note that ‘528 claims that one dimension of the plates or loops is aligned with the interior area, and a plate or loop must itself include an area that is therefore aligned with the interior area), and the effective region has an average dimension DSME along the measuring axis direction that is at least 0.55*W1 and at most 0.8*W1 (Claim 1); and the sensing element effective area EffASEN that is aligned with or overlaps the interior area has an effective y-axis dimension EffYSEN along a y-axis direction that is perpendicular to the measuring axis direction, and a maximum dimension DSENmax along the measuring axis direction (Claim 1 / note because DSEN is along the measuring direction, the loop must have a y-axis dimension EffYSEN as claimed).
‘528 does not expressly disclose in the claims that the sensing element is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1, DSENavg is at least 0.29*W1 and at most 0.31 *W1.
However, ‘528 is also available as prior art, and this reference explains that the values for DSEN (DSENMax) are result effective variables where ‘528 shows that different values for DSEN can be selected in paragraph [0008].  ‘528 further demonstrates that different values can be selected for DSME (Paragraph [0008]). Because DSME can be an area of the effective region EffR of a signal modulating element SME divided by the y-axis direction dimension of the effective region EffR  which must include the same YSEP Y-axis dimension used as the YSEG dimension, ‘528 demonstrates that YSEP, the y-axis dimensional portion of the sensing element loops can also just adjusted and thus are result effective variables.  Note that this is disclosed because ‘528 explains that DSME itself can vary from 0.55*W1 to 0.8*W1 (Paragraph [0007], and where DSME is based, in part, in the y-axis dimensional portion YSEP (YSEP is the same as the y-axis direction dimension of the effective region EffR).
As such, It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘528 to optimize the dimensions for the sensing elements to therefore include the sensing element is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1, DSENavg is at least 0.29*W1 and at most 0.31 *W1, given the above disclosure and teaching of ‘528, because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)), and in order to advantageously ensure that the device has a sufficient resolution and accuracy to properly detected the desired positions and movements of the object that the scale is measuring.
As to Claim 3,
‘528 discloses wherein DSENmax is least 0.285*W1 and at most 0.5*W1 (Claim 3).
As to Claim 5,
‘528 discloses wherein DSENmax is nominally 0.5*W1 (Claim 4).
As to Claim 6,
‘528 in the claims does not disclose the y-direction segment dimension YSEG (YSEP) spans the entire interior area along the -y-axis direction and the y-direction segments are spaced apart from one another along the measuring axis direction at the maximum dimension DSENmax, wherein DSENavg=DSENmax, and DSENMax is at least 0.285*W1 and at most 0.315*W1.
‘528 is also available as prior art, and this reference discloses the y-direction segment dimension YSEG (YSEP) spans the entire interior area along the -y-axis direction and the y-direction segments are spaced apart from one another along the measuring axis direction at the maximum dimension DSENmax (Figure 3).
‘528 further demonstrates that the values for DSEN (DSENMax) are result effective variables where ‘528 shows that different values for DSEN can be selected in paragraph [0008].  ‘528 further demonstrates that different values can be selected for DSME (Paragraph [0008]). Because DSME can be an area of the effective region EffR of a signal modulating element SME divided by the y-axis direction dimension of the effective region EffR  which must include the same YSEP Y-axis dimension used as the YSEG dimension, ‘528 demonstrates that YSEP, the y-axis dimensional portion of the sensing element loops can also just adjusted and thus are result effective variables.  Note that this is disclosed because ‘528 explains that DSME itself can vary from 0.55*W1 to 0.8*W1 (Paragraph [0007], and where DSME is based, in part, in the y-axis dimensional portion YSEP (YSEP is the same as the y-axis direction dimension of the effective region EffR).
As such, It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘528 to include and the y-direction segment dimension YSEG (YSEP) spans the entire interior area along the -y-axis direction and the y-direction segments are spaced apart from one another along the measuring axis direction at the maximum dimension DSENmax and optimize the dimensions for the sensing elements to therefore include DSENavg=DSENmax, and DSENMax is at least 0.285*W1 and at most 0.315*W1, given the above disclosure and teaching of ‘528, because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)), and in order to advantageously ensure that the device has a sufficient resolution and accuracy to properly detected the desired positions and movements of the object that the scale is measuring.
As to Claim 7,
‘528 discloses the average dimension DSME is at least 0.66*W1 (Claim 5).
As to Claim 8,
‘528 discloses the average dimension DSME is at least 0.7*W1 (Claim 7).
As to Claim 9,
‘528 discloses the signal modulating elements of the first type comprise the similar conductive plates (Claim 9).
As to Claim 10,
‘528 discloses wherein the signal modulating elements of the first type comprise the similar conductive loops (Claim 10).
As to Claim 11,
‘528 discloses the detector portion and the scale include approximately planar substrates and the detector portion is configured to be mounted approximately parallel to the periodic scale pattern with a nominal operating gap between their respective conductors which is at least 0.075*W1 (Claim 14).
As to Claim 12,
‘528 discloses the nominal operating gap is at least 0.15*W1 (Claim 15).
This is a provisional nonstatutory double patenting rejection.
Claims 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/021,528 (‘528)  in view of Meyer (US 7,652,469).
 As to Claims 13 and 14,
‘528 does not disclose W1 is at most 2 millimeters or W1 is at most 1.5 millimeters.
Meyer discloses W1 is at most 2 millimeters or W1 is at most 1.5 millimeters (Column 2 Lines 64-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘528 to include W1 is at most 2 millimeters or W1 is at most 1.5 millimeters as taught by Meyer in order to advantageously ensure that the device has a sufficient resolution and accuracy to properly detected the desired positions and movements of the object that the scale is measuring.
 (This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/364,573 (‘573) in view of Cook et al. (Cook) (US 2020/0003581). 
As to Claims 1 and 2,
‘573 discloses An electronic position encoder usable to measure a relative position between two elements along a measuring axis direction (Claim 1), the electronic position encoder comprising: a scale extending along the measuring axis direction which includes a periodic scale pattern comprising at least a first type of signal modulating elements (Claim 1), wherein the periodic scale pattern has a spatial wavelength W1 and signal modulating elements of the first type comprising similar conductive plates or similar conductive loops that are located along the measuring axis direction corresponding to the spatial wavelength W1 (Claim 1); a detector portion configured to be mounted proximate to the periodic scale pattern and to move along the measuring axis direction relative to the periodic scale pattern (Claim 1), the detector portion comprising: a field generating coil fixed on a substrate (Claim 1), the field generating coil surrounding an interior area that is aligned with periodic scale pattern of signal modulating elements during operation (Claim 1), the field generating coil generating a changing magnetic flux in the interior area in response to a coil drive signal (Claim 1); and a set of sensing elements arranged along the measuring axis direction and fixed on the substrate (Claim 1), members of the set of sensing elements comprising conductive loops or conductive loop portions that define a sensing element effective area EffASEN corresponding to that portion of the sensing element that is aligned with or overlaps the interior area (Claim 1), wherein the set of sensing elements are configured to provide detector signals which respond to a local effect on the changing magnetic flux provided by adjacent signal modulating elements of the scale pattern (Claim 1); and a signal processing configuration that is operably connected to the detector portion to provide the coil drive signal and that determines a relative position between the detector portion and the scale pattern based on detector signals input from the detector portion (Claim 1), wherein: the signal modulating elements of the first type include an effective region EffRSME that is aligned with or overlaps the interior area during operation (Claim 1 / note that the term EffRSME is not expressly used in Claim 1 but claim 1 does disclose the above claimed effective region), and the sensing element effective area EffASEN that is aligned with or overlaps the interior area has an effective y-axis dimension EffYSEN along a y-axis direction that is perpendicular to the measuring axis direction, and a maximum dimension DSENmax along the measuring axis direction (Claim 1 / the loop must have DSENmax as it has a dimension along the measuring axis, and this portion or dimension of the loop must have a maximum dimension along this direction which is the amount of the loop that extends in this direction), is configured to provide a sensing element average dimension DSENavg=(EffASEN/EffYSEN) along the measuring axis direction that is at least 0.285*W1 and at most 0.315*W1 (Claim 3), DSENavg is at least 0.29*W1 and at most 0.31 *W1 (Claim 3). 
‘573 does not disclose the effective region has an average dimension DSME along the measuring axis direction that is at least 0.55*W1 and at most 0.8*W1.
Cook discloses the effective region has an average dimension DSME along the measuring axis direction that is at least 0.55*W1 and at most 0.8*W1 (Paragraph [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘573 to include the effective region has an average dimension DSME along the measuring axis direction that is at least 0.55*W1 and at most 0.8*W1 as taught by Cook in order to advantageously use a configuration that provides advantageous detector signal characteristics (e.g., providing better a signal to noise (S/N) ratio, and or reduced error components in the detector signals), in comparison to configurations according to prior art design principles (Paragraph [0045]).
As to Claim 9,
‘573 discloses the signal modulating elements of the first type comprise the similar conductive plates (Claim 1).
As to Claim 10,
‘573 discloses wherein the signal modulating elements of the first type comprise the similar conductive loops (Claim 1).
This is a provisional nonstatutory double patenting rejection.
Claims 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/364,573 (‘573) in view of Cook et al. (Cook) (US 2020/0003581) and in further view of Meyer (US 7,652,469).
 As to Claims 13 and 14,
’573 in view of Cook does not disclose W1 is at most 2 millimeters or W1 is at most 1.5 millimeters.
Meyer discloses W1 is at most 2 millimeters or W1 is at most 1.5 millimeters (Column 2 Lines 64-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ’573 in view of Cook to include W1 is at most 2 millimeters or W1 is at most 1.5 millimeters as taught by Meyer in order to advantageously ensure that the device has a sufficient resolution and accuracy to properly detected the desired positions and movements of the object that the scale is measuring.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2018/0274947 to MANIOULOUX et al. which discloses a inductive displacement sensor using windings having alternating polarity, 2) US 2020/0300670 to Cook which discloses a scale for an inductive position encoder including the use of loops and conductive modulating elements, and 3) US 11,320,387 to Mori et al. which discloses an induction encoder using coils spaced along a measuring direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858